            Case 1:20-cv-10523-DLC Document 59 Filed 06/22/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


JOHN R. WADE, III, SHARON WADE,      )               CASE NO. 1:20-cv-10523-DLC
JOHN WADE IV, AND TAYLOR WADE,       )
                                     )               MAGISTRATE JUDGE DONALD L.
           Plaintiffs,
                                     )               CABELL
       v.                            )
                                     )
TRI-WIRE EMPLOYEE STOCK OPTION       )               ASSENTED-TO MOTION OF
TRUST, SCOTT PERRY, ROBERT R.        )               DEFENDANT TRI-WIRE EMPLOYEE
NEWELL, ROBERT LANDRY, DAVID         )               STOCK OPTION TRUST FOR SECOND
GESMONDI, CAPITAL TRUSTEES, LLC,     )               EXTENSION TO RESPOND TO
SPINNAKER TRUST, ROBERT GOULD,
JEANINE PENDERGAST, EMPIRE           )               COMPLAINT
VALUATION CONSULTANTS, LLC, SES )
WINDING UP CORPORATION F/K/A SES )
ADVISORS, INC., SES ESOP STRATEGIES, )
LLC, AS SUCCESSOR TO SES ADVISORS, )
INC., BELLMARK PARTNERS, LLC, JOHN )
MARSH, LORI WENETTA, AND RUBEN
KLEIN,                               )
                                     )
           Defendants.               )

       Defendant Tri-Wire Employee Stock Ownership Trust, which is named in the Complaint

as the Tri-Wire Employee Stock Option Trust (the “ESOT”), hereby moves for a second extension

to respond to the Complaint of Plaintiffs John R. Wade, III, Sharon Wade, John Wade IV, and

Taylor Wade (“Plaintiffs”). Plaintiffs have assented to this motion which requests a further

extension of three weeks. As grounds for this motion, the ESOT states as follows:

       1.       Plaintiffs’ Complaint identified Tri-Wire Employee Stock Option Trust as a

defendant in the Complaint. However, the ESOT’s actual name is the Tri-Wire Employee Stock

Ownership Trust. The ESOT has suggested to Plaintiffs that the parties enter a stipulation as

follows:

             Plaintiffs and the ESOT agree that the ESOT should not be required to respond to the
             Complaint in this action at this time, and that the ESOT should remain a party in this
             action for the purpose of ensuring complete relief among the parties. The parties reserve
             their right to petition the Court to require a response by the ESOT if the circumstances
            Case 1:20-cv-10523-DLC Document 59 Filed 06/22/20 Page 2 of 5



             so require it.


       2.        The purpose of the stipulation is to ensure complete relief, while not involving

another party in pleadings if unnecessary.

       3. Plaintiffs are considering the proposed stipulation.

       4.        The parties have agreed to a further extension of three weeks to provide Plaintiffs

with adequate time to evaluate the proposed stipulation and for the ESOT to respond to the

Complaint if the stipulation is not agreed to.

       5. Plaintiffs have assented to this request.

       WHEREFORE, Defendant Tri-Wire Employee Stock Ownership Trust respectfully

requests that this Court:

       A.        Allow this motion for a three-week extension until July 13, 2020 for the ESOT to

respond to the Complaint;

       B. Grant such further relief as the Court deems just and appropriate.
Case 1:20-cv-10523-DLC Document 59 Filed 06/22/20 Page 3 of 5



                               Respectfully submitted,


                               /s/ Nicholas B. Carter___________
                               Nicholas B. Carter (BBO #561147)
                               TODD & WELD LLP
                               One Federal Street, 27th Floor
                               Boston, MA 02110
                               Tel:      (617) 720-2626
                               Fax:      (617) 227-5777
                               Email: ncarter@toddweld.com

                               Scott J. Stitt (0073943)
                               TUCKER ELLIS LLP
                               175 S. Third St.
                               Suite 520
                               Columbus, OH 43215
                               Telephone: 614.358.9717
                               Facsimile: 614.358.9712
                               E-Mail:       scott.stitt@tuckerellis.com
                               (pro hac vice application pending)

                               Chelsea Mikula (0086453)
                               Tucker Ellis LLP
                               950 Main Avenue
                               Suite 1100
                               Cleveland, OH 44113
                               Tel:      216.592.5000
                               Fax:      216.592.5009
                               E-mail: chelsea.mikula@tuckerellis.com
                               (pro hac vice application pending)

                               Attorneys for Defendant Tri-Wire Employee
                               Stock Ownership Trust
          Case 1:20-cv-10523-DLC Document 59 Filed 06/22/20 Page 4 of 5



                      CERTIFICATE UNDER LOCAL RULE 7.1(a)(2)

       Pursuant to Local Rule 7.1(a)(2), undersigned counsel hereby certifies that he has conferred

with counsel for Plaintiffs concerning the subject matter of this Motion and counsel for Plaintiffs

has assented to the requested relief.




                                                  /s/ Nicholas B. Carter
                                                  One of the Attorneys for Defendant Tri-Wire
                                                  Employee Stock Ownership Trust
          Case 1:20-cv-10523-DLC Document 59 Filed 06/22/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 22, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                    /s/ Nicholas B. Carter
                                                    One of the Attorneys for Defendant Tri-Wire
                                                    Employee Stock Ownership Trust
